ORDER

PER CURIAM.
AND NOW, this 22nd day of October, 2004, Vincent James Milita, II, having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 19, 2004; the said Vincent James Milita, II, having been directed on August 19, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Vincent James Milita, II, is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.